Title: To Thomas Jefferson from William Campbell Preston, October 1825
From: Preston, William Campbell
To: Jefferson, Thomas


Dear Sir,
Columbia. Octr 1825,
I take the liberty of writing this introductory letter to you for the purpose of diminishing the embarrassment, with which my young friend Mr Davis will present himself at Monticello to pay his homage to you I venture to assure him, of that kind reception, which is merited by the feelings that prompt his visit to you;I am Sir With the most profound respect & esteemYour obt sertWm C Preston